DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Response to Amendment
The amendment filed on 06/01/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-6 and 8-15 are pending.

Response to Arguments
Applicant's remarks filed 06/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gallardo does not show “converging sides present which may squeeze the bristles together” as this is not recited in claim 1 it is a moot point. Additionally, claim 11 recites “squeezing or urging the brush bristles together”, Gallardo alone has a tapered section (shown in Fig. 4) and when the teaching of Koumarianos is taken into consideration the storage device has fully tapering sides that will urge bristles together as the brush is placed/set into the storage device. Applicant argues that Gallardo will not engage the brush, this is an In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Applicant argues that “they disagree with examiners assumption that a user of Gallardo with disregard the intended use for which the storage bag is intended”, this is unclear as the intended use of the bag is to store a brush and examiner has not discussed it being used in a different manner. Applicant argues that because it is shown in Gallardo Fig. 3 that the flexible storage bag maintains a distance away from the brush that it will not interact with the brush, this is unreasonable. When a brush is placed within the bag it will not maintain a distance from the flexible bag, firstly because when it is set down gravity will act on the brush and it will at a minimum interact with the lower side and secondly the top side of the flexible bag will act against the top side of the brush. The brush will not stay perfectly placed floating in the middle of the flexible bag. Applicant argues that the “tapered sections are provided from a manufacturing point of view, and have no influence on the use of the storage container”. Of course the tapered sections will influence the use of the bag, as a storage bag with tapered sides with influence what type/size of brush can be stored within it and the user must choose accordingly. Applicant argues that in order for the brush to be arranged as it is shown in Fig. 5 or Koumarianos is must have a degree of rigidity, if applicant means arranged as hanging from a paint can, that is accomplished by the rim engaging surface 26, and not the pocket that holds the paint brush. Applicant argues that “the paint brush is loosely held in the pocket, and the pocket as such is not influencing the bristles, this is unreasonable. The only way the pocket would not influence the bristles would be in the paint brush was floating within the pocket and as In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Applicant states in paragraph [0018] the means for hanging or attaching are a hook or double acting tape.

Claim Rejections - 35 USC § 112(a)
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 and 15 recite “having when open a conical shape”, there is no support in the specification or drawings for a conical shape. The definition of conical is having the shape of a cone, and a cone is a shape that tapers smoothly from a flat base to an apex or vertex. Although Figs. 1A and 3A have smoothly tapering sides they do not meet at a vertex but create a flat bottom. Thus the shape could possibly be considered a truncated cone but not purely conical.
Claims 12 and 14 are included in this rejection due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-5, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo et al. US 2005/0271309 A1 in view of Koumarianos US 2003/0230679 A1, herein after referred to as Gallardo and Koumarianos respectively.
Regarding claim 1, Gallardo discloses a storage device for a brush (Fig. 4), the storage device comprising: 
a flexible plastic film container (40 flexible container, Fig. 4) having a first wider open end (end near to 26, Fig. 4) and a second narrower closed end (end below 32 in Fig. 4) and an inner cavity of flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) 
wherein the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the upper and lower 34's) extending between the first wider open end (28 mouth) to the second narrower closed end (the at least one tapered connects the wider open end to the narrower section which is the end of the storage device that is closed at the bottom of Fig. 4), and 
wherein the tapered section on the inside face has a dimension which, in use when a paint brush head and bristles are inserted through the first wider open end allows a fit with one or more different sizes of brush heads (Different size brushes will sit on the different width of the tapered section and the paint brush needs to be inserted into the open end in order to be stored), wherein the flexible plastic film has a snug fit with the brush head and providing a frictional resistance against movement of the brush head (the plastic film has the property of being flexible, thus it can be moved to create a snug fit and it will flex around the paint brush 
Gallardo does not disclose a shape that tapers smoothly along its side to form a conical shape that is truncated.
Gallardo discloses substantially all the limitations of the claim(s) except for having a shape that tapers smoothly along its sides to form a conical shape that is truncated.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the storage device of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B.
Additionally, Koumarianos teaches a storage container for a brush that tapers smoothly along its sides to form a conical shape that is truncated (Figs. 2 and 4).
Regarding claim 2, Gallardo as modified discloses the storage device of claim 1 and further discloses where two or more tapered areas sections are provided (Fig. 4, area between the upper and lower 34's, multiple sections) each tapered section having with different dimensions between the first end and the second end (Fig. 4), or where the tapering is nonlinear between the first end and the second end (Fig. 4).
Regarding claim 3, Gallardo as modified discloses the storage device of claim 1 and further discloses where a more rigid material is provided at the first end of the storage device partly or wholly along the circumference of the first end (¶ [0033], lines 6-8, the mouth 28 is made from high density polyethylene which is a stabilizing material).
Regarding claim 4, Gallardo as modified discloses the storage device of claim 1 and further discloses where a tearing line (34 line of stamped holes, Fig. 4) is provided in the storage device allowing separation of the storage device between the first end and the second end (¶ [0037] lines 14-16).
Regarding claim 5, Gallardo as modified discloses the storage device of claim 1 and further discloses where the storage device is manufactured from a solvent and chemically resistant material (22 and 24 made from polyethylene which is chemically resistant).
Regarding claim 8, Gallardo as modified discloses the storage device of claim 1 and further discloses where at least one tapering angle α is defined between an axis through the center of the storage device and the inner cavity extending from the first wider open end to the second narrower closed end, where the tapering angle α is between 10 degrees and 40 degrees (Fig. 4).
Regarding claim 11, Gallardo as discloses the method of using a storage device (¶ [0038]) for a used paint brush, the storage device comprising: a flexible plastic container (40 flexible container, Fig. 4) having a first wider open end (28, Fig. 4) and a second narrower closed end (end below 32, Fig. 4) and having an inner cavity delimited by flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) where the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the upper and lower 34's) extending from the first wider open end (28 mouth) to the second narrower closed end (the at least one tapered connects the wider open end to the narrower section which is the end of the storage device that is closed at the bottom of Fig. 4), and where the tapered section on the inside face has a dimension which in use allows a fit with one or more different sizes of brush heads when a paint brush head and bristles are inserted through the first wider open end (Different size brushes will sit on the different width of the tapered section and the paint brush has to be inserted into the open end in order to be stored), wherein the flexible plastic film has a snug fit with the brush head and providing a frictional resistance against movement of the brush head (¶ [0039], the materials used will allow for the manufacturing of a storage device that would be the correct fit for the brush which would allow for a snug fit around the brushes, it is also made from a flexible material so that the storage 
Gallardo discloses substantially all the limitations of the claim(s) except for having a shape that tapers smoothly along its sides to form a conical shape that is truncated.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the storage device of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP §2144.04 IV B.
Additionally, Koumarianos teaches a storage container for a brush that tapers smoothly along its sides to form a conical shape that is truncated (Figs. 2 and 4).
Regarding claim 12, Gallardo as modified discloses the method of claim 11 and further discloses wherein providing the storage device with a tearing line (34 line of stamped holes, Fig. 4) allows separation of the storage device between the first end and the second end, such that when the brush is to be used again, either the storage device is separated in two along the tearing line, thereby exposing the brush bristles (¶ [0037] lines 14-16), or the brush is withdrawn from the cavity.
Regarding claim 13, Gallardo as modified discloses the use of the storage device according to claim 1 (¶ [0038], the storage container is being used).
Regarding claim 14, Gallardo as modified discloses the use of the storage device in the method according to claim 11 as discussed above.
 Regarding claim 15, Gallardo discloses the use of a storage device for a used paint brush (¶[0038]), the storage device comprising a flexible plastic container (40 flexible container, Fig. 4) having a first wider open end (28, Fig. 4) and a second narrower closed end (end below 32, Fig. 4) and having an inner cavity delimited by flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) where the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the upper and lower 34's) extending from the first wider open end (28 mouth) towards the second narrower closed end (bottom of Fig. 4) and where the tapered section on the inside face has a dimension which in use allows a fit with one or more different sizes of paint brush heads when a paint brush head and bristles are inserted through the first wider open end (Different size brushes will sit on the different width of the tapered section and the paint brush needs to be inserted through the open end in ordered to be stored) wherein the flexible plastic film has a snug fit with the brush head and providing a frictional resistance against movement of the brush head (¶ [0039], the materials used will allow for the manufacturing of a storage device that would be the correct fit for the brush which would allow for a snug fit around the brushes, it is also made from a flexible material so that the storage device can be molded against the brush once it is placed inside the storage device, and the contact between the brush and storage device creates frictional resistance) leaving a limited amount of air below a contact area between the inside face and on the tapered section and the brush head (paragraph [0019], in order to keep the brush wet there has to be a limited amount of air within the storage device additionally, the storage device is closed with the closure flap 26, Fig. 4, which closes the device to the ambient air, device is also flexible so it can be pressed against bristles to keep ambient air away).
Gallardo discloses substantially all the limitations of the claim(s) except for having a shape that tapers smoothly along its sides to form a conical shape that is truncated.  It would 
Additionally, Koumarianos teaches a storage container for a brush that tapers smoothly along its sides to form a conical shape that is truncated (Figs. 2 and 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Koumarianos as applied to claim 1 above and in further view of Testa US 6,050,408, herein after referred to as Testa.
Regarding claim 6, Gallardo disclosed the storage device according to claim 1. Gallardo lacks where means are provided on the storage device, for hanging or attaching the storage device to another object.
Testa teaches a storage device (100, Fig. 2) where means (70 clip and 2 hook, Fig. 2) are provided on the storage device, for hanging (2) or attaching (70) the storage device to another object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to include the hanging or attaching means as taught by Testa as doing so would provide a predictable results and allow for the user to easily store the storage container while not in use.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Koumarianos as applied to claim 1 above and in further view of Hart et al US 2006/0054527 A1, herein after referred to as Hart.
Regarding claim 9, Gallardo disclosed the storage device according to claim 1. Gallardo lacks a set of storage devices where the storage devices of different sizes, are 
Hart teaches a set of storage devices (Fig.1) where the storage devices of different sizes, are adapted to use with different brush sizes (Fig. 1) and where a size indication is provided on each storage device (50 label, on which the information printed can vary depending on industry using it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to be included in a multi-size set with information labels on the storage device as taught by Hart as doing so would create a more user friendly commodity that can be used to accomplish jobs that require multiple size brushes that can be easily identified from each other.
Regarding claim 10, Gallardo as modified discloses the set of storage devices of claim 9 and further discloses where the size indication may be a number, a color or a sign (50, the label can contain any information specific to the industry it is being used in ¶ [0084], lines 1-2, and 9).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735         

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735